 Case 3:18-cv-00584-B-BT Document 26 Filed 12/29/20                 Page 1 of 1 PageID 150



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

CEDRIC RAY JONES,                                §
              Movant,                            §
                                                 §
v.                                               §   No. 3:18-cv-584-B (BT)
                                                 §
UNITED STATES OF AMERICA,                        §
             Respondent.                         §

             ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       After making an independent review of the pleadings, files and records in this case, and the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge dated December

10, 2020, the Court finds that the Findings and Recommendation of the Magistrate Judge are correct

and they are accepted as the Findings, Conclusions, and Recommendation of the Court.

       IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and Recommendation

of the United States Magistrate Judge are accepted. Considering the record in this case, the Court

GRANTS a certificate of appealability.

       SO ORDERED this 29th day of December, 2020.




                                             _________________________________
                                             JANE J. BOYLE
                                             UNITED STATES DISTRICT JUDGE
